This court has no original jurisdiction to award a writ of prohibition and will not award one except in aid or protection of the court's appellate jurisdiction. Appellate jurisdiction is not involved unless there is pending in this court, either by appeal or writ of error, a proceeding which will be interfered with by the action of some other court, or unless an order or mandate entered in the exercise of the appellate jurisdiction of this court is being interfered with or endangered by the action of some other court. The petition before us discloses that the decree in Jenkins v. Talbot,338 Ill. 441, is not now pending in this court. It was once *Page 58 
here on appeal from the circuit court of Cook county and was affirmed without modification and without directions concerning further proceedings under it. Where a final judgment is affirmed on appeal in all its parts and the case is not remanded to the lower court for further proceedings the judgment of the lower court is in full force and effect, precisely the same as though no appeal had been taken. There is no case pending in this court nor has there been any mandate entered here with which the circuit court of Washington county threatens to interfere. The writ is a prerogative writ, to be used with great caution and forbearance and to be issued only in cases of great necessity.
For the reason that I believe the award of the writ is not in aid of the appellate jurisdiction of this court I am compelled to dissent from the majority opinion.